DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on November 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 11,053,368 and US applications 17/031,188, 17/031,225, and 17/031,220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 16-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed process for preparing a sole for an article of footwear.  The closest prior art of record is Fischer et al. (WO 94/20568) in view of Sawai et al. (US 2002/0013378), discussed in the previous action.  Fischer et al. teaches a method for making a molded particle foam, the method comprising impregnating thermoplastic polyurethane pellets/granules with a blowing agent to form an expandable thermoplastic polyurethane bead (pg. 5-6); expanding the thermoplastic polyurethane beads (pg. 6); and fusing the expanded thermoplastic polyurethane beads to on another in a closed mold to form an article (pg. 6).
Sawai et al. teaches forming a sole for sports show from a foam of a thermoplastic polyurethane (Abstract).  However, Fischer et al. teaches a high hardness polyurethane and Sawai et al. teaches that high hardness polyurethanes have poor properties in shoe sole applications (¶0005; 0033).  As such, it would not have been obvious to a person having ordinary skill in the art to have formed a shoe sole in the process of Fischer et al., due to the unsuitability of the thermoplastic polyurethane of Fischer et al. in shoe sole applications.
Further, Pontiff (US Pat. 5,202,069) teaches a midsole for athletic shoes made of a thermoplastic polyurethane (10:18-50; Example 5).  However, Pontiff requires a specific molding process that is distinct from the claimed process (5:13-7:31). Pontiff teaches away from bead molding processes as claimed due to poor appearance for the foam (1:13-22).  As such, it would not be obvious to make a midsole as in Pontiff with the claimed bead molding process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767